Citation Nr: 1202772	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  09-14 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left ear hearing loss disability.

2.  Entitlement to service connection for a right ear hearing loss disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1968 to October 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In July 2010, the Board remanded the case to afford the Veteran a VA examination and to obtain a VA medical opinion.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran claimed service connection for hearing loss and the RO adjudicated the claim as bilateral hearing loss.  Because the evidence indicates that the left ear hearing loss is a mixed hearing loss, but the right ear hearing loss, if any, is a sensorineural hearing loss, and as a different legal theory may apply, the Board has separately addressed hearing loss in each ear as set forth on the first page of the decision.

Originally, the Veteran filed a notice of disagreement to the denial of service connection for hearing loss and service connection for tinnitus.  During the pendency of the appeal, in a rating decision in June 2011, the RO granted service connection for tinnitus, awarding a 10 percent rating, which is the maximum schedular rating.  The grant of service connection and the 10 percent rating represents a total grant of benefits sought on appeal. 




The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  .


REMAND

A review of the service treatment records shows that the Veteran was treated several times for motion sickness and ear pressure problems after flying.  In addition, the Veteran was treated for otitis media on at least two occasions in August 1970 and in December 1970.  As it is not clear what the events have on the Veteran's hearing, and further development under the duty to assist is needed.  

The record shows that the Veteran was surgically treated for a cholesteatoma in 1999 by a private physician and again in 2006 at the Charleston VA.  The Veteran was also treated by Dr. Frank Martin, now retired, but whose practice was taken over by his son.  Under the duty to assist an attempt to obtain the private and VA records should be made. 

On the question of a relationship between otitis media in service and the later development of a cholesteatoma and hearing loss, the VA audiologist in August 2011 deferred to an otolaryngologist, whose opinion has not been obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran either to submit or to authorize VA to obtain the records of Dr. Frank Martin and the records pertaining to the cholesteatoma in 1999.

2.  Obtain the records from the Charleston, South Carolina VA Medical Center, pertaining surgery for a cholesteatoma for the left ear in 2006.  



If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  Afford the Veteran an examination by a VA otolaryngologist.  The examination should include an audiogram.  The VA otolaryngologist is asked to determine:

a).  Whether the Veteran has a disability in either ear, including residuals of otitis media, or a hearing loss disability under 38 C.F.R. § 3.385, and, if so, 

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that any current disability of either ear is related to:

i).  Noise exposure in service, or 

ii).  Otitis media in service in August 1970 and December 1970, or 

iii).  Motion sickness and high altitude ear pressure problems in service. 

c).  In formulating the opinion, please comment on the clinical significance of the cholesteatoma in 1999 and in 2006 as the conditions relate to any current ear disability.  



The VA examiner is asked to consider that the Veteran is competent to describe symptoms such as impaired hearing or tinnitus during service, even though not documented in the service treatment records, including on audiograms or whispered voice tests upon entrance and separation.  A lay person is competent in describing symptoms at the time which supports a later diagnosis by a medical professional. 

If, however after a review of the record, an opinion is not possible without resort to speculation, the examiner is asked to clarify that the opinion cannot be rendered because there are other potential causes unrelated to the events in service, please identify the other potential etiologies, when the events in service are not more likely than any other etiology to cause any current ear disability and that an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The Veteran's file should be made available to the examiner for review.

4.  After the above development has been completed, adjudicate the claims.  If any determination remains adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.








The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


